Citation Nr: 1738097	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  16-34 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for anxiety disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A.Spigelman, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1956 to December 1959 and from September 1961 to October 1981.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016). 


REMAND

The Board finds that additional development is required before the claim on appeal is decided.

A review of the Veteran's claims file reveals that the Veteran submitted a statement in June 2017 indicating that the symptoms of his anxiety disorder had increased in severity, to include reporting that he was: forgetting to complete tasks, forgetting locations or objects recently handled, losing focus on things happening around him, increasingly failing to think through problems and look for solutions, having nightmares, double checking locks on doors upon hearing noises at night, and losing all interest in attending any social activities or functions.  A review of the record shows that the Veteran was last afforded a VA examination for his anxiety disorder in November 2012.  In light of the Veteran's statement that his anxiety disorder may have increased in severity, the Board finds that the Veteran should be afforded a new VA examination to determine the current level of severity of all impairment resulting from such.   

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the issue on appeal. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the current level of severity of all impairment resulting from his anxiety disorder.  All indicated tests and studies should be performed.  The examiner should provide all information required for rating purposes.  

3.  Confirm that the VA examination report comports with this remand and undertake any other development determined to be warranted.  

4.  Then, readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).  



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





